     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 1 of 16




 1       THE PEOPLE’S LAW FIRM, PLC
         Stephen D. Benedetto (Ariz. Bar No. 022349)
 2       Heather Hamel (Ariz. Bar No. 031734)
         645 North 4th Avenue, Suite A
 3       Phoenix, Arizona 85003
         Telephone: (602) 456-1901
 4       Facsimile: (602) 801-2834
         benedetto@the-plf.com
 5       hamel@the-plf.com
 6       Firm email for docketing purposes:
         admin@the-plf.com
 7
 8       Attorneys for Plaintiff Ivaughn Oakry

 9                                 UNITED STATES DISTRICT COURT
10                                        DISTRICT OF ARIZONA
11                                                  Case No. 2:20-cv-01167-JAT-DMF
         Ivaughn Oakry, an unmarried man, on his
12       behalf and on behalf of his three minor
         children1,
13                                                  FIRST AMENDED COMPLAINT
                           Plaintiff,
14
         v.                                         (Jury Trial Demanded)
15
         City of Tempe, an Arizona municipal
16       corporation;
17       Ronald Kerzaya, in his individual
         capacity;
18
         David Hanson, in his individual
19       capacity;
20       Amy Pfeifer, in her individual capacity;
21                            Defendants.
22
23             For his Complaint against Defendants City of Tempe, Ronald Kerzaya, David
24
     1
       Mr. Oakry’s three, minor children, in order to protect their identities, will be identified
25   using their first initials, which are B. Oakry, K. Oakry, and M. Oakry. They will be referred
     to throughout this document using their age at the time of the complained-of events, which
26   was nine-years-old, six-years-old, and one-year-old, respectively.
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 2 of 16




 1   Hanson, and Amy Pfeifer, Plaintiff Ivaughn Oakry, on his own behalf and on behalf of his
 2   three minor children, hereby alleges as follows:
 3                               PRELIMINARY STATEMENT
 4          1.     On the morning of June 15, 2019, Tempe Police Officer Ronald Kerzaya
 5   entered the home of Plaintiff Ivaughn Oakry without a warrant, drew his TASER, and
 6   pointed it at Mr. Oakry in front of his three minor children until back-up officers arrived.
 7   When Mr. Oakry exercised his constitutional right to demand the officers leave his home,
 8   three officers simultaneously fired their TASER guns at Mr. Oakry while he was holding
 9   his 1-year-old son in his arms. They then tased him two more times, each, while he was
10   lying on the ground.
11          2.     This Complaint seeks relief from the defendants under 42 U.S.C. § 1983 and
12   Arizona law for their violations of the Plaintiff’s basic constitutional and common-law
13   rights and the harm that has been visited upon this family as a direct and proximate result.
14                                           PARTIES
15          3.     Plaintiff Ivaughn Oakry is a single man residing in Maricopa County,
16   Arizona. He brings this action both on his own behalf and on behalf of his three minor
17   children who, at the time of the complained-of events were 9-years-old, 6-years-old, and
18   1-year-old.
19          4.     Defendant Ronald Kerzaya is a police officer with the City of Tempe Police
20   Department who, upon information and belief, resides in Maricopa County, Arizona. At all
21   times relevant to the complaint, Defendant Kerzaya was acting under the color of law, in
22   furtherance of the interests of the City of Tempe, and within the course and scope of his
23   employment. He is being sued in his individual capacity.
24          5.     Defendant David Hanson is a police officer with the City of Tempe Police
25   Department who, upon information and belief, resides in Maricopa County, Arizona. At all
26   times relevant to the complaint, Defendant Hanson was acting under the color of law, in


                                                 -2-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 3 of 16




 1   furtherance of the interests of the City of Tempe, and within the course and scope of his
 2   employment. He is being sued in his individual capacity.
 3          6.     Defendant Amy Pfeifer is a police officer with the City of Tempe Police
 4   Department who, upon information and belief, resides in Maricopa County, Arizona. At all
 5   times relevant to the complaint, Defendant Pfeifer was acting under the color of law, in
 6   furtherance of the interests of the City of Tempe, and within the course and scope of her
 7   employment. She is being sued in his individual capacity.
 8          7.     Defendant City of Tempe (the “City”) is a municipal corporation created
 9   under the laws of the State of Arizona. The City maintains and operates a law enforcement
10   agency known as the City of Tempe Police Department. The City is under a duty to run its
11   law enforcement activities in a lawful manner to preserve the peace and to preserve for its
12   citizens the rights, privileges, and immunities guaranteed and secured to them by the
13   Constitutions and laws of the United States and the State of Arizona.
14          8.     The City has established or delegated to its law enforcement agency the
15   responsibility for establishing and implementing policies, practices, procedures and/or
16   customs used by law enforcement officers employed by the City regarding the investigation,
17   detention, arrest, and public relations during law enforcement operations.
18          9.     Every act and omission of the employees, representatives, and agents of the
19   Defendants detailed in this Complaint was performed under the color and pretense of the
20   Constitutions, statutes, ordinances, regulations, customs, and uses of the United States of
21   America, the State of Arizona, and the City of Tempe, by their authority as sworn officers,
22   and within the course and scope of their employment.
23                                JURISDICTION, AND VENUE
24          10.    Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343(a)(3)(4) and 1367(a).
25   This Court has jurisdiction over Plaintiff’s claims for violation of their civil rights under 42
26   U.S.C. § 1983 and pendent jurisdiction over his state law claims pursuant to 28 U.S.C. §


                                                   -3-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 4 of 16




 1   1367(a).
 2          11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the acts and
 3   omissions that give rise to this action occurred within this District within one year of the
 4   filing of the original Complaint, and this Court otherwise has jurisdiction.
 5          12.    This case presents an actual case in controversy arising under the Fourth, and
 6   Fourteenth Amendments to the United States Constitution, and under the provisions of 42
 7   U.S.C. §§ 1983 and 1988.
 8                                  GENERAL ALLEGATIONS
 9                                          The Illegal Entry
10          13.    On the morning of June 15, 2019, multiple Tempe police officers responded
11   to a domestic disturbance call at an apartment complex.
12          14.    Upon information and belief, the woman who initiated the call (referred to
13   generically as the “caller” out of respect for her privacy) was the mother of Ivaughn Oakry’s
14   three minor children.
15          15.    She confirmed that there were no drugs or weapons in the third-floor
16   apartment. She informed the dispatcher that Mr. Oakry had the couple’s three children in
17   the apartment. She then informed the dispatcher that she was outside the apartment, where
18   she would wait for police to arrive.
19          16.    The dispatcher advised her that she was sending two officers to the home, and
20   the caller advised that she “just [didn’t] want her kids to be impacted.”
21                     Initial Contact and Illegal Entry into Mr. Oakry’s home
22          17.    Officer Kerzaya was the first officer to arrive on the scene.
23          18.    Instead of approaching or interviewing the woman who initiated the call (who
24   was still on the phone with 911 dispatcher), or waiting for the other officer to arrive, Officer
25   Kerzaya proceeded directly to the door of Mr. Oakry’s residence.
26          19.    When Mr. Oakry opened his door, Officer Kerzaya asked “hey, what’s


                                                   -4-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 5 of 16




 1   happening man?”
 2            20.   After Mr. Oakry answered “nothing,” and instructed Office Kerzaya “this is
 3   my house,” Officer Kerzaya responded “I don’t care if it’s your house or not, put your hands
 4   behind your back” and moved quickly at Mr. Oakry who was standing inside his home.
 5            21.   Less than 8 seconds after asking Mr. Oakry “hey, what’s happening man?”
 6   Officer Kerzaya instructed Mr. Oakry to put his hands behind his back and entered his
 7   home.
 8                                       Escalation of Force
 9            22.   As Mr. Oakry backpedaled into his living room, he expressly objected to
10   Officer Kerzaya’s entry into his home without his permission, telling the officer he was “not
11   allowed in here.”
12            23.   With Mr. Oakry’s 9-year-old son and 6-year-old daughter sitting on the sofa,
13   mere feet away, Officer Kerzaya yelled at Mr. Oakry, “put your fucking hands behind your
14   back!”
15            24.   Mr. Oakry began raising his arms in a classic “surrender” position. Before he
16   could do so, however. Officer Kerzaya escalated the use of force by drawing his TASER
17   and pointing it at Mr. Oakry’s chest.
18            25.   Mr. Oakry again informed Officer Kerzaya that he had not given the officer
19   permission to enter, and voiced his objection to his children witnessing this show of
20   excessive force inside their own home. Officer Kerzaya continued to hold Mr. Oakry at
21   TASER-point and repeated his demands that Mr. Oakry put his hands on his head.
22            26.   As the two men went back-and-forth, Mr. Oakry’s 1-year-old son ran to him
23   and tugged at his shorts. Mr. Oakry instinctively picked his son up and attempted to comfort
24   him while continuing to demand that Officer Kerzaya leave his home.
25            27.   Officer Kerzaya responded by increasing his volume, yelling louder at Mr.
26   Oakry to “put the baby down and put your hands on top of your head!” Mr. Oakry


                                                 -5-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 6 of 16




 1   responded by turning his body to shield his baby and demanding that Officer Kerzaya cease
 2   his show of force.
 3                             Additional Officers Arrive on the Scene
 4          28.     Shortly thereafter, three more Tempe Police officers – Tempe Police
 5   Officers Fernandez, Hanson, and Pfeifer – then arrived and entered the apartment.
 6          29.    Officer Fernandez ushered the two older children, who were still crying and
 7   yelling, to the second-story patio, shutting the patio door behind them and locking them out
 8   of the apartment.
 9          30.    Officers Kerzaya, Hanson, and Pfeifer then drew their TASER guns and
10   began circling around Mr. Oakry.
11          31.    As the officers circled, Mr. Oakry continued to backpedal, navigating boxes
12   on the floor and a pile of laundry until he was forced into the corner of the room.
13          32.    The woman who initiated the call, entered the doorway, saw what was
14   happening and yelled at the officers “He didn’t do anything!”
15                        Defendants Shoot Mr. Oakry With Their Tasers
16          33.    With Mr. Oakry surrounded while still holding his baby, Officer Kerzaya
17   instructed his fellow officers “Shoot him low!”
18          34.    Mr. Oakry continued to plead for the officers not to shoot him, until Officer
19   Kerzaya yelled out his commands to his fellow officers to “do it.”
20          35.    Officers Kerzaya, Hanson, and Pfeifer then all simultaneously fired their
21   TASER guns at Mr. Oakry. The TASERs worked as designed, causing Mr. Oakry to seize
22   up and fall motionless to the ground. As Mr. Oakry fell he was able to turn his body just
23   enough to avoid landing on top of his baby.
24          36.    The officers quickly moved in, rolling Mr. Oakry’s immobilized, 200-pound
25   body away from his son.
26          37.    With the baby free, the officers then TASED Mr. Oakry a second time, and a


                                                   -6-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 7 of 16




 1   third time.
 2
                                FIRST CLAIM FOR RELIEF
 3          42 U.S.C. § 1983 – Unlawful Entry in Violation of 4th Amendment to the
                                  United States Constitution
 4                              (Against Officer Kerzaya Only)
 5          38.    Plaintiff incorporates by reference all allegations asserted in the paragraphs
 6   above as though they were fully set forth herein.
 7          39.    42 U.S.C. § 1983 provides, in relevant part, as follows:
 8                 Every person, who under the color of any statute, ordinance,
                   regulation, custom or usage of any state or territory of the
 9                 District of Columbia subjects or causes to be subjected any
                   citizen of the United States or other person within the
10                 jurisdiction thereof to the deprivation of any rights, privileges
                   or immunities secured by the constitution and law shall be liable
11                 to the party injured in an action at law, suit in equity, or other
                   appropriate proceeding for redress. . .
12
13          40.    Plaintiff Ivaughn Oakry is a citizen of the United States, and Officer Kerzaya
14   is a “person[s]” for the purposes of 42 U.S.C. § 1983.
15          41.    Officer Kerzaya was, at all times relevant hereto, acting under the color of
16   law, in his capacity as a City of Tempe police officer.
17          42.    At the time of the above-mentioned, complained-of events, the Fourth
18   Amendment to the United States Constitution clearly established Mr. Oakry’s right to be
19   secure in his property from unlawful entry and search.
20          43.    Officer Kerzaya violated this right when he entered Mr. Oakry’s apartment
21   without his permission, without a warrant, and without exigent circumstances as defined by
22   law.
23          44.    Officer Kerzaya engaged in the above-described conduct willfully,
24   maliciously, in bad faith, and in reckless disregard of Mr. Oakry’s federally protected
25   constitutional rights.
26          45.    The acts and omissions of Officer Kerzaya intentionally deprived Mr. Oakry


                                                  -7-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 8 of 16




 1   of his constitutional and statutory rights and caused him other damages.
 2          46.    Officer Kerzaya is not entitled to qualified immunity for the complained-of
 3   unconstitutional and illegal conduct.
 4          47.    As a proximate result of Officer Kerzaya’s unlawful conduct, Mr. Oakry
 5   suffered actual injuries and other damages and losses as described herein, entitling him to
 6   damages in amounts to be determined at trial.
 7          48.    Mr. Oakry is further entitled to attorneys’ fees and costs under 42 U.S.C. §
 8   1988, pre-judgment interest and costs allowable by federal law.
 9          49.    In addition to compensatory, economic, consequential, and special damages,
10   Mr. Oakry is entitled to punitive damages against Office Kerzaya under 42 U.S.C. § 1983,
11   because Officer Kerzaya’s actions were taken maliciously, willfully, or with reckless or
12   wanton disregard of Mr. Oakry’s constitutional rights.
13
                              SECOND CLAIM FOR RELIEF
14         42 U.S.C. § 1983—Excessive Force in Violation of the Fourth Amendment
                    (Against Defendants Kerzaya, Hanson, and Pfeifer only)
15
16          50.    Plaintiff incorporates by reference all allegations asserted in the paragraphs
17   above as though they were fully set forth herein.
18          51.    42 U.S.C. § 1983 provides, in relevant part, as follows:
19                 Every person, who under the color of any statute, ordinance,
                   regulation, custom or usage of any state or territory of the
20                 District of Columbia subjects or causes to be subjected any
                   citizen of the United States or other person within the
21                 jurisdiction thereof to the deprivation of any rights, privileges
                   or immunities secured by the constitution and law shall be liable
22                 to the party injured in an action at law, suit in equity, or other
                   appropriate proceeding for redress. . .
23
24          52.    Plaintiff Ivaughn Oakry and his 1-year-old son are citizens of the United
25   States, and Officers Kerzaya, Hanson, and Pfiefer are “person[s]” for the purposes of 42
26   U.S.C. § 1983.


                                                  -8-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 9 of 16




 1          53.    Officers Kerzaya, Fernandez, Hanson, and Pfeifer were, at all times relevant
 2   hereto, acting under the color of law, in their capacities as City of Tempe police officers.
 3          54.    At the time of the above-mentioned, complained-of events, the Fourth
 4   Amendment to the United States Constitution clearly established Mr. Oakry’s and his son’s
 5   right to be secure in their persons from unreasonable seizure through excessive force.
 6          55.    Officers Kerzaya, Hanson, and Pfeifer violated these rights when held Mr.
 7   Oakry and his 1-year old son at TASER gun-point.
 8          56.    Officers Kerzaya, Hanson, and Pfeifer violated these rights when they shot
 9   Mr. Oakry, who posed no threat to Defendants or anyone else at the time, with their Taser
10   guns while he was in his own home, holding his 1-year-old son.
11          57.    Officers Kerzya, Hanson, and Pfeifer then violated these rights again when
12   the shot Mr. Oakry with their Taser guns numerous additional times while he lay helpless
13   on the ground.
14          58.    Offices Kerzaya, Hanson, and Pfeifer engaged in the above-described conduct
15   willfully, maliciously, in bad faith, and in reckless disregard of Mr. Oakry’s and his son’s
16   federally protected constitutional rights.
17          59.    The acts and omissions of Officers Kerzaya, Hanson, and Pfeifer as described
18   herein intentionally deprived Mr. Oakry and his 1-year old son of their constitutional and
19   statutory rights and caused them other damages.
20          60.    Officers Kerzaya, Hanson, and Pfeifer are not entitled to qualified immunity
21   for the complained-of unconstitutional and illegal conduct.
22          61.    As a proximate result of Offices Kerzaya’s, Hanson’s, and Pfeifer’s unlawful
23   conduct, Mr. Oakry and his son suffered actual injuries and other damages and losses as
24   described herein, entitling him to damages in amounts to be determined at trial.
25          62.    Mr. Oakry and his son are further entitled to attorneys’ fees and costs under
26   42 U.S.C. § 1988, pre-judgment interest and costs allowable by federal law.


                                                  -9-
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 10 of 16




 1          63.    In addition to compensatory, economic, consequential, and special damages,
 2   Mr. Oakry and his son are entitled to punitive damages against Officers Kerzaya, Hanson,
 3   and Pfeifer under 42 U.S.C. § 1983, because the actions of these offices were taken
 4   maliciously, willfully, or with reckless or wanton disregard of Mr. Oakry’s and his 1-year-
 5   old son’s constitutional rights.
 6
                                   THIRD CLAIM FOR RELIEF
 7                      42 U.S.C. § 1983 - Municipal Liability under Monell
                                  (Against the City of Tempe Only)
 8
            64.    Plaintiff incorporates all allegations contained in the foregoing paragraphs as
 9
     if they were full set forth herein.
10
            65.    Municipal bodies are liable for constitutional violations under 42 U.S.C. §
11
     1983 when execution of its official policy or custom deprives an individual of its rights
12
     protected by the Constitution.
13
            66.    Such municipal liability exists when a city fails to properly train, supervise,
14
     or discipline its employees, amounting to a deliberate indifference to a plaintiff’s
15
     constitutional rights, or when the municipality ratifies unconstitutional conduct.
16
                                 Ratification and Failure to Discipline
17
            67.    Upon information and belief, immediately after Officers Kerzaya, Hanson,
18
     and Pfeifer TASED Ivaughn Oakry and his 1-year-old son, the Tempe Police Department’s
19
     executive leadership reviewed these officers’ use of force and determined that such
20
     unconstitutional force was within Tempe PD “policy.”
21
            68.    This was confirmed on November 5, 2019, when Tempe Police Department’s
22
     Chief of Police, Sylvia Moir held a press conference addressing the TASING of Ivaughn
23
     Oakry in his own home.
24
            69.    At this press conference, Chief Moir stated that she and the Department had
25
     reviewed Officer Kerzaya’s, Hanson’s, and Pfeifer’s TASING of Ivaughn Oakry and
26


                                                 - 10 -
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 11 of 16




 1   “determined that no policy violations had occurred.” She also remarked that anyone
 2   questioning the necessity of this force was “irresponsible.” 2
 3             70.   These public remarks, provided by the Chief Official within the Tempe Police
 4   Department, served as a ratification of Officer Kerzaya’s, Hanson’s, and Pfeifer’s
 5   unconstitutional conduct, a point cemented by the Tempe Police Department’s failure to
 6   discipline any of the involved officers for their violations of Mr. Oakry’s constitutional
 7   rights.
 8                              Failure to Properly Train and Supervise
 9             71.   At all times relevant hereto, Defendant City of Tempe had a constitutional
10   duty to properly train, supervise, and discipline their employees and agents.
11             72.   Upon information and belief, Defendant City of Tempe breached that duty by
12   failing to adequately train any of these officers on proper and appropriate de-escalation
13   tactics, or to equip these officers with basic training, strategy, and tactics to gain the
14   compliance of a subject without resorting to an unconstitutional use of physical force.
15             73.   Indeed, rather than providing proper de-escalation and use of force trainings
16   to Officers Kerzaya, Hanson, and Pfeifer, it is believed that Defendant City of Tempe used
17   a hyper-aggressive “kill or be killed” warrior-inspired program to teach these officers to use
18   force liberally, unconstitutionally, and as a first resort. This has created a culture of violence
19   within the Department, resulting in the unconstitutional TASING of Ivaughn Oakry.
20             74.   The inadequacy of Defendant City of Tempe’s training and supervision of the
21   involved officers is evident not only in their unconstitutional conduct in the present matter,
22   but in Officer Kerzaya’s most recent unconstitutional act.
23             75.   On or about August 29, 2020, Officer Kerzaya unconstitutionally held a black
24
25   2
      See https://ktar.com/story/2832010/activists-call-for-firings-after-tempe-police-use-taser-
     on-man-holding-baby/.
26


                                                   - 11 -
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 12 of 16




 1   man at gunpoint while responding to a call at a hotel to remove a white trespasser.3 This
 2   act was reminiscent of Kerzaya’s unconstitutional show of force against Oakry, and
 3   importantly, came after the Department required that he undergo additional de-escalation
 4   and use of force trainings.
 5          76.    The policies, patterns, practices, and/or customs of condoned misconduct, as
 6   set forth above, were tacitly or overtly sanctioned, as evidenced by the conduct of the
 7   officers, Chief Moir’s words, and the City of Tempe’s failure to properly train or supervise,
 8   meaningfully investigate, and/or appropriately discipline any of the defendants involved in
 9   this incident, which amounted to a deliberate indifference to Plaintiffs’ constitutional rights.
10          77.    This unconstitutional behavior was carried out pursuant to a policy, pattern or
11   practice, or custom, whether formal or informal, which violates the constitutional rights of
12   the Mr. Oakry and others in Mr. Oakry’s situation.
13          78.    The condoning of the misconduct, and failure to end these policies, patterns,
14   practices, or customs, was a direct and proximate cause of injuries suffered by Mr. Oakry
15   and his 1-year-old son.
16                            FOURTH CLAIM FOR RELIEF
                           Assault and Battery Under Arizona Law
17            (Against Defendants Kerzaya, Hanson, Pfeifer, and the City of Tempe)
18
            79.    Plaintiff Ivaughn Oakry and his 1-year-old son hereby incorporates all
19
     allegations contained in the foregoing paragraphs as if they were full set forth herein.
20
            80.    As set forth herein, Officers Kerzaya, Hanson, and Pfeifer placed Mr. Oakry
21
     and his 1-year-old son in apprehension of immediate harmful of offensive contact when
22
     they pointed their TASER guns at them.
23
            81.    As set forth herein, Officers Kerzaya, Hanson, and Pfeifer caused harmful or
24
     offensive contact with Mr. Oakry and his 1-year-old son when they shot their TASER guns
25
     3
       See https://www.azcentral.com/story/news/local/tempe/2020/09/03/tempe-officer-again-
26   accused-use-force-against-unarmed-black-man/5682571002/.


                                                  - 12 -
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 13 of 16




 1   at them and shot Mr. Oakry.
 2          82.    As a direct and proximate cause of Offices Kerzaya’s, Hanson’s, and Pfeifer’s
 3   harmful and offensive contact, Mr. Oakry and his 1-year-old son suffered injuries and
 4   damages in an amount to be proven at trial.
 5          83.    Officers Kerzaya and Hanson are directly and individually liable for the
 6   foregoing assaults and batteries.
 7          84.    Officers Kerzaya, Hanson, and Pfeifer were all acting within the course and
 8   scope of their respective employment as police officers for the City of Tempe when they
 9   made contact with Mr. Oakry and his 1-year-old son: They were on duty; working in their
10   regular job capacities; working in the time, place, and manner authorized by the City of
11   Tempe; and their actions were motivated, at least in part, by a purpose to serve the City of
12   Tempe.
13          85.    Because the Officers were acting within the course and scope of their
14   employment for the City of Tempe, Defendant City of Tempe is vicariously liable for the
15   damages caused by their tortious conduct.
16
                                  FIFTH CLAIM FOR RELIEF
17              Intentional Infliction of Emotional Distress Under Arizona Law
              (Against Defendants Kerzaya, Hanson, Pfeifer, and the City of Tempe)
18
            86.    Plaintiff Ivaughn Oakry and all three of his three minor children hereby
19
     incorporate by reference the allegations contained in the foregoing paragraphs as if they
20
     were fully set forth herein.
21
            87.    The above-described actions of the officers – unconstitutionally entering Mr.
22
     Oakry’s home, holding Mr. Oakry and his 1-year-old son at TASER gunpoint in front of
23
     his other two minor children, causing his minor children to believe they were being held at
24
     TASER gunpoint too, shooting Mr. Oakry with their TASER guns in his own home while
25
     he was holding his 1-year-old son, causing him to almost fall on his 1-year-old son, and
26


                                                 - 13 -
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 14 of 16




 1   shooting him with their TASER guns again while he lay helpless on the ground – were
 2   extreme and outrageous.
 3           88.   An average member of the community would regard the conduct referenced
 4   in the foregoing paragraph as atrocious, intolerable in a civilized community, and beyond
 5   all possible bounds of human decency.
 6           89.   The above-described conduct of these officers was intentional insofar as they
 7   intended to cause Mr. Oakry and his three minor children emotional distress.
 8           90.   The above-described conduct of these officers was reckless because they were
 9   aware of and consciously disregarded the near certainty that it would cause Mr. Oakry and
10   his three minor children emotional distress.
11           91.   The above-described conduct of these officers caused Mr. Oakry and his three
12   minor children to suffer emotional distress.
13           92.   As a direct and proximate result of the actions of these officers, Mr. Oakry
14   and his three minor children were injured and suffered damages in an amount to be proven
15   at trial.
16           93.   Officers Kerzaya and Hanson are directly and individually liable for the
17   foregoing intentional infliction of emotional distress.
18           94.   Officers Kerzaya, Hanson, and Pfiefer were acting within the course and
19   scope of their respective employment as police officers for the City of Tempe during the
20   sum of their involvement in this matter. All officers were performing acts they were
21   authorized to perform; were on-duty, working in their regular job capacity; and their actions
22   were motivated, at least in part, by a purpose to serve the City of Tempe.
23           95.   Because these officers were acting within the course and scope of their
24   employment for the City of Tempe, Defendant City of Tempe is vicariously liable for the
25   damages caused by these employees’ tortious conduct.
26   ///


                                                 - 14 -
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 15 of 16




 1                              SIXTH CLAIM FOR RELIEF
                            Gross Negligence Under Arizona Law
 2            (Against Defendants Kerzaya, Hanson, Pfeifer, and the City of Tempe)
 3          96.      Plaintiff Ivaughn Oakry hereby incorporates by reference the allegations
 4   contained in the foregoing paragraphs as if they were fully set forth herein.
 5          97.      Defendants owed Plaintiff and his three minor children the duty to not act
 6   with reckless indifference to their rights and safety.
 7          98.      The above-described conduct of Defendants breached these duties, causing
 8   Plaintiff and his three minor children to suffer damages in an amount to be proven at trial.
 9          99.      Because these officers were acting within the course and scope of their
10   employment for the City of Tempe, Defendant City of Tempe is vicariously liable for the
11   damages caused by these employees’ gross negligence.
12          100.     Further, insofar as the City of Tempe itself was grossly negligent in his hiring,
13   supervision, or training of any employees involved in this incident, it is directly liable to
14   Plaintiff and his three minor children for these separate acts of gross negligence.
15   As a direct and proximate result of the City of Tempe’s gross negligence, Plaintiff and his
16   three minor children were injured and suffered damages in an amount to be proven at trial.
17                                      PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff Ivaughn Oakry, on his own behalf and on behalf of his three
19   minor children, hereby requests that the Court enter judgment against Defendants and issue
20   an award in Plaintiffs’ favor as follows:
21                a. For damages in an amount appropriate to compensate Mr. Oakry and his 1-
22                   year old son fairly and fully for the violations of their Constitutional Rights;
23                b. For general and special damages, including but not limited to the medical
24                   expenses, lost wages and earning capacity, pain and suffering, mental
25                   anguish, emotional suffering, and loss of enjoyment of life suffered by
26                   Plaintiff and his three minor children, arising both out the violations of both


                                                   - 15 -
     Case 2:20-cv-01167-JAT-DMF Document 13 Filed 10/06/20 Page 16 of 16




 1               their constitutional rights and the officers’ tortious conduct;
 2            c. For punitive damages under 42 U.S.C. § 1983 and as provided for by Arizona
 3               law;
 4            d. For nominal damages as provided for by law;
 5            e. For prejudgment interest on all liquidated sums;
 6            f. For attorneys’ fees under 42 U.S.C. §§ 1983 and 1988, and as provided for by
 7               Arizona law;
 8            g. For Plaintiffs’ costs and other expenses incurred in this action; and
 9            h. Such other and further relief as the Court deems just.
10         DATED this 6th day of October, 2020.
11                                                      THE PEOPLE’S LAW FIRM, PLC
                                                        645 North 4th Avenue, Suite A
12                                                      Phoenix, AZ 85003
13
                                                        By: /s/ Stephen D. Benedetto
14                                                          Stephen Benedetto
                                                            Heather Hamel
15
                                                        Attorneys for Plaintiff Ivaughn Oakry and
16                                                      his minor children
17
18
19
20
21
22
23
24
25
26


                                               - 16 -
